Citation Nr: 0521591	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-28 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability as 
caused by VA medical or surgical treatment in the dental 
clinic in February 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from January to August 
1975.

This appeal arose from a February 2004 rating decision of the 
St. Paul, Minnesota Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified before the Board at 
a personal hearing at the St. Paul RO.

In the August 2004 substantive appeal, the veteran expressed 
disagreement with the denial of service connection for 
hepatitis C, anxiety, and hypertension.  The RO included 
these issues in the November 2004 supplemental statement of 
the case.  However, the veteran did not submit a substantive 
appeal as to these issue, his representative did not include 
them in the January 2005 VA Form 646, Statement of Accredited 
Representative in Appealed Case, and his representative 
confirmed at the February 2005 hearing before the Board that 
the only issue on appeal was entitlement to compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the issues of service 
connection for hepatitis C, anxiety, and hypertension are not 
before the Board on appeal.  38 U.S.C.A. § 7105(a) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. § 
20.200; see Fenderson v. West, 12 Vet. App. 119, 130-31 
(1999) (where no substantive appeal was filed, Board did not 
err in deciding that the issue was not on appeal to the 
Board). 


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran does not have any additional disability caused by VA 
medical or surgical treatment at the dental clinic in 
February 1998.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment at the dental clinic in 
February 1998 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has suffered from headaches ever 
since a ceiling light fell on him while he was sitting in a 
dental chair in February 1998.  He stated that he sustained a 
cut over the right eye and was unconscious for 45 minutes.  
He stated that he now has to take 800 milligrams of Ibuprofen 
a day for his headaches and that this has lead to the onset 
of an ulcer.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claim in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The September 2003 VCAA notice letter notified the veteran of 
what evidence was needed to establish his claim.  It noted 
what information and evidence would be obtained by VA and 
what evidence and information should be obtained by the 
veteran.  He was told to submit any private records that were 
available and relevant to his claim.  A review of the record 
indicates that all relevant VA treatment records have been 
obtained.  He also testified at a personal hearing, 
presenting his arguments concerning his claim.  He was also 
provided a statement of the case in July 2004, which included 
the relevant development regulations.  Therefore, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).

Applicable Laws and Regulations

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in September 2003.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran was admitted to a VA facility between December 
1997 and July 1998 for substance abuse treatment.  On 
February 9, 1998, he sought out dental treatment.  While in 
the dental chair, a ceiling light fell, striking the veteran 
on the head.  He sustained a 1/2 cm laceration over the right 
eyebrow area.  An Ice pack was applied and no sutures were 
needed.  He was conscious and calm; he was advised to see a 
physician if he developed any dizziness, nausea, or extreme 
pain.  He denied experiencing any dizziness or nausea, with 
only slight pain at the laceration area.  He did not want to 
see a doctor and did not want to discontinue his dental 
treatment.  The records after this injury noted the veteran's 
complaints of headaches.  

In July 2000, the veteran had filed a claim for an injury 
suffered at VA.  It was argued that VA had negligently 
permitted a light to fall on his head.  He stated that he had 
been rendered unconscious and that he now had headaches.  

The veteran testified before the Board at a personal hearing 
in February 2005.  The veteran's representative argued that 
the RO had interpreted the applicable law too narrowly.  He 
said that the ceiling light had fallen on him.  Since this 
light was essential equipment of the dentist's office, it was 
part of the dental treatment that he had received.  He stated 
that he had been leaning back in the chair and the light fell 
from the ceiling, striking him in the head.  He said that he 
had been unconscious for 45 minutes and that he now suffers 
from headaches.  He also thinks that he now has a stomach 
ulcer as a result of all the Ibuprofen that he has to take to 
control his headaches.  

Analysis

After reviewing the evidence of record, it is determined that 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional disability resulting from dental 
treatment received in February 1998 is not warranted.  The 
veteran was struck on the head by a light that had fallen 
from the ceiling while receiving dental treatment at a VA 
facility.  Even though the veteran's testimony concerning the 
injury is inconsistent with the record (he claims a period of 
unconsciousness, while the objective evidence demonstrates 
that he was conscious and calm after the injury), it does now 
appear that he has headaches.  However, even assuming that 
the veteran suffers from headaches as a direct result of the 
February 1998 incident, showing additional disability is not, 
in and of itself, enough to establish entitlement under 
38 U.S.C.A. § 1151.  According to Loving v. Nicholson, 19 
Vet. App. 96, 100 (2005):

Section 1151 requires proof of causation 
in fact; that is, in order to be 
compensable under section 1151, a 
veteran's additional disability must have 
actually been caused by hospital care, 
medical or surgical treatment, or medical 
examination furnished by a VA employee or 
in a VA facility.  

In the Loving case, the veteran had been injured when a 
ceiling grate had fallen on him while he was being examined.  
The Court of Appeals for Veterans Claims (Court) had found 
that this injury was coincidental to the examination and was 
not, based on the evidence of record, caused by it.  As a 
consequence, the Board's determination that entitlement to 
compensation under 38 U.S.C.A. § 1151 had not been 
established was affirmed by the Court.  

The circumstances in the instant case are very similar to 
those in Loving.  Here the veteran suffered an injury when a 
light fell on him while receiving dental treatment.  The 
facts demonstrate that this injury was not caused by the 
treatment he was receiving; rather it was merely coincidental 
with that treatment.  Since the conduct of the treatment was 
not the causal reason for any additional disability, 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
cannot be awarded.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability as 
caused by VA medical or surgical treatment in the dental 
clinic in February 1998 is denied.



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


